Citation Nr: 1230934	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  07-39 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for migraine headaches with tension component for the period prior to March 9, 2009.

2.  Entitlement to an initial rating in excess of 10 percent for maxillary sinusitis.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran 




ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to April 1980, and from March 1984 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously addressed these issues in August 2011.  Specifically, the Board granted service connection for sinusitis and granted a higher rating of 50 percent for migraine headaches effective as of March 9, 2009, but denied a rating in excess of 30 percent of migraine headaches prior to that date.  

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) from the denial of a rating in excess of 30 percent for migraine headaches prior to March 9, 2009.  In a January 2012 Order, pursuant to a Joint Motion for Remand, the Court vacated and remanded the Board's decision as to that issue only.  

The Veteran testified before the undersigned Veterans Law Judge in May 2010, and a transcript of that hearing is of record.  As noted below, the Veteran has a different appointed representative than at the time of the prior Board decision, as well as the prior Board hearing, and she has requested a new hearing on appeal. 

In April 2012, the RO issued a rating decision implementing the Board's grant of a 50 percent rating for migraine headaches effective as of March 9, 2009, and granting service connection for sinusitis.  The RO assigned an initial 10 percent rating for sinusitis effective as of August 27, 2007.  In June 2012, the Veteran's attorney submitted a notice of disagreement as to this rating decision, stating that the Veteran seeks a higher rating, to include a TDIU (or a total disability rating on the basis of individual unemployability due to service-connected disabilities), and an earlier effective date for the grant of a 50 percent rating for migraine headaches.  

The issue of entitlement to a TDIU was before the Board in August 2011, and it was remanded to the agency of original jurisdiction (AOJ) for additional development at that time.  As such, a further remand of this time would not be appropriate, as it is already under consideration by the AOJ.

The issue of entitlement to an earlier effective date for the grant of a 50 percent rating for migraine headaches is essentially a request for a rating in excess of 30 percent for migraine headaches prior to March 9, 2009.  This is the issue that was remanded by the Court, and for which another hearing has been requested.  As such, the issue of earlier effective date is not a separate claim.

The June 2012 notice of disagreement also does not constitute an appeal as to the 50 percent rating for migraine headaches effective as of March 30, 2009, to include possible extraschedular consideration.  Rather, this rating was awarded in the Board's August 2011 decision, and the April 2012 rating decision only implemented that determination.  The Board previously considered whether a rating in excess of 50 percent for migraine headaches for the period from March 30, 2009, forward was appropriate, to include whether referral for extraschedular consideration was necessary.  The Veteran did not appeal this issue to the Court; rather, she only appealed the denial of a rating in excess of 30 percent for such disability prior to March 9, 2009.  Therefore, this determination is final.  

However, the notice of disagreement does apply to the initial rating assigned for sinusitis in the April 2012 rating decision.  As discussed below, this issue must be remanded to comply with due process requirements.

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  There are currently no pertinent records in the paperless file that are not also in the paper claims file.  However, any further development or adjudication of this matter should take into account this paperless claims file.
 
The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

In July 2012, the Veteran's attorney requested a new video conference hearing, enclosing a copy of the Joint Motion for Remand discussed above.  As such, the issue of a higher rating for migraine headaches prior to March 30, 2009, is remanded to reschedule the requested hearing.  38 C.F.R. § 20.700(e) (2011).

The Veteran's attorney also submitted a timely notice of disagreement as to the initial rating for sinusitis, as explained above.  It does not appear that a statement of the case (SOC) has been provided as to this issue.  As such, the Board has no discretion and the case must be remanded for such purpose.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  However, this issue will be returned to the Board for consideration after issuance of the SOC only if the Veteran files a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the requested Board video conference hearing at the earliest opportunity.  

2.  Provide the Veteran with a SOC on the issue of entitlement to an initial rating in excess of 10 percent for sinusitis after consideration of all evidence of record.  See 38 C.F.R. §§ 19.29-19.30, Manlincon, 12 Vet. App. at 240.  The Veteran should be advised that a substantive appeal has not been received concerning this issue, as well as of the requirements for submitting an adequate and timely substantive appeal, as provided in 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  

Thereafter, if a timely substantive appeal is filed and subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.  See Smallwood, 10 Vet. App. at 97.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

